DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2022 has been entered.
The amendment filed 6/30/2022 has been entered.  Claims 2, 8, 12, 18 and 25-26 have been canceled.  Claims 1, 3-7, 9-11, 13-17 and 19-24 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 11, 15, 7, 10, 14, 17, 23, 24, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “a metal compound” in claim 1 is used by the claim to include both compound of metals and compounds of metalloids (e.g. nonmetals), while the accepted meaning only includes compounds of metals and not of (nonmetal) metalloids such as silicon, boron, germanium, arsenic, etc.  The term is indefinite because the specification does not clearly redefine the term.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 4, 11, 15, 7, 10, 14, 17, 23, 24, and 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 4, 7, 17, and 20 each recite, “wherein each barrier consists of an oxide…of silicon”; however, each claim ultimately depends upon claim 1 which recites that “each barrier layer consists of a metal compound” and given that silicon is not a metal in the art, claims 4, 7, 17 and 20, and the claims depending thereon (11 and 15 on 4; 10 and 14 on 7; 23 and 24 on 17) contradict the limitations of claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
It is again noted that although Applicant may act as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the Applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).
Claim Rejections - 35 USC § 103
Claims 1, 3-7, 9-11, 13-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ueki (US2018/0319138) in view of Cabot Corporation, Ulbrich or Haynes International, for generally the reasons recited in the prior office action, and in further view of Yamagata (US 10,701,848, note: also printed as WO2017/104710 on 6/22/2017).
As discussed in detail in the prior office action dated 4/11/2022, and incorporated herein by reference (see Paragraphs 15-21), Ueki teaches and/or suggests a “λ/4 type” radio wave absorber comprising a resistive film (e.g. resistive layer A), a dielectric layer (e.g. layer B), and a reflective layer (e.g. electrically conductive layer C), in the stated order as in the claimed invention, wherein the use of a metal layer of Mo, Ni, Cr, and alloys thereof, for the resistive layer A would have been obvious to one skilled in the art, wherein HASTELLOY® alloys of Ni, Cr, and Mo are known resistive materials in the art, with Cabot Corporation, Ulbrich or Haynes International disclosing the chemical composition of HASTELLOY® C-276, an obvious species of HASTELLOY® or Ni/Cr/Mo alloy, reading upon and/or rendering obvious the claimed contents of Mo, Cr and Ni as recited in instant claims 1, 5-6, 9-11, 13-15, 19, and 21-24, and the use thereof for the resistive layer A in the invention taught by Ueki would have been obvious to one having ordinary skill in the art given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results.
It is also noted that with regard to the added claim limitation that “the resistive film is formed by a process consisting of ion plating, vapor deposition or sputtering”, Ueki specifically teaches that the resistive layer A and the electrically conductive layer C may be formed by sputtering, evaporation or the like (Paragraphs 0038, 0044, and 0046), thereby reading upon the claimed product-by-process limitation, wherein when the (optional) resin layers D1 and D2 are present, the sputtered layer may be formed on the respective D resin layer (Paragraph 0044) and when not present, may be directly sputtered in order on the dielectric layer (Paragraph 0046).  Ueki also teaches, as generally discussed in the prior office action, that additional layers may be provided in the electromagnetic wave absorber other than A, B, C, D1 and D2, with specific reference to additional layers “provided, for example, outside the resin layer D1, between the resistive layer A and the dielectric layer B, between the dielectric layer B and the electrically conductive layer C, and outside the resin layer D” (Paragraph 0040), wherein “the provision of a coating layer (not shown) between the resistive layer A and the dielectric layer B prevents a component in the dielectric layer B from diffusing into the resistive layer A to protect the resistive layer A”, reading upon the claimed barrier layer on a surface of the resistive film facing the dielectric layer (Paragraph 0040).  Ueki also teaches that “[e]xamples of the material of the coating layers include silicon dioxide (SiO2), silicon nitride (SiN), aluminum oxide (Al2O3), aluminum nitride (AlN), niobium oxide (Nb2O5), silicon tin oxide (STO), and aluminum-doped zinc oxide (AZO)” (Paragraph 0041), reading upon the claimed “barrier layer consists of a metal compound” as in instant claim 1 and particularly of an oxide of silicon as in instant claims 4, 7, 17, and 20.  Ueki does not specifically teach that a coating layer or additional layer is further provided on the opposite surface of the resistive film, e.g. facing away from the dielectric layer, as in instant claim 1, nor does Ueki specifically teach the thickness of the additional coating layer(s) as instantly claimed with respect to each barrier layer.
However, Yamagata teaches a similar electromagnetic wave absorber as in the teachings of Ueki comprising a resistive layer A, a dielectric layer B, and an electrically conductive layer C, wherein like Ueki, Yamagata teaches that an additional layer other than layers A, B, and C, may be provided in the electromagnetic wave absorber, with specific reference to additional layers provided “outside the resistive layer A, outside the electrically conductive layer C, between the resistive layer A and the dielectric layer B, and between the dielectric layer B and the electrically conductive layer C”; wherein similar to Ueki, Yamagata teaches that for example, a coating layer E between the resistive layer A and the dielectric layer B prevents a component in the dielectric layer B from diffusing into the resistive layer A, as in Ueki, and that examples of the material of the coating layers include the same materials as taught by Ueki, i.e. SiO2, SiN, Al2O3, AlN, Nb2O5, STO, and AZO (Col. 8, lines 56-Col. 9, line 38).  Yamagata further teaches for example, “the provision of a coating layer outside the resistive layer increases the durability and weather resistance of the resistive layer A”, e.g. when no resin layer D is present (Col. 8, lines 56-58), and also teaches that when the electromagnetic wave absorber includes the resin layers D, an additional layer may be provided outside the resin layers D (as in Ueki) and specifically teaches that an additional layer (E) may be provided between resin layer D and resistive layer A as shown in Fig. 8 such that the resistive layer is protected with reliability so that variations in the sheet resistance thereof are prevented over a long period of time (Col. 11, lines 16-43; Col. 12, lines 25-31; Fig. 8).  Yamagata teaches in the case where the coating layer has a thickness in the range of 5 to 100nm, the stability of the sheet resistance of the resistive layer and the durability of the resistive layer are especially excellent; and specifically that the thickness of the coating layers E and E’ is preferably 5 to 100nm, wherein if the coating layers are too thin, there is apprehension that the effect of increasing the durability of the resistive layer A becomes poor (Col 4, lines 56-60; Col. 9, lines 1-29; Col. 11, lines 16-43, reading upon the claimed thickness as recited in instant claim 3, and also rendering the claimed thickness of instant claim 16 obvious given that the claimed 3.4 nm is sufficiently close to the preferred 5nm taught by Yamagata that one skilled in the art would reasonably expect barrier or protective properties of some degree to be provided at a thickness of 3.4 nm).  Therefore, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide an additional coating layer E on both surfaces of the resistive layer A in the invention taught by Ueki as in the invention taught by Yamagata, particularly formed from the suitable materials disclosed by both Ueki and Yamagata including SiO2 in a preferred thickness of 5 to 100nm as taught by Yamagata, reading upon the claimed “resistive film comprises a barrier on each surface of the resistive film” as recited in instant claim 1, to protect the resistive layer and provide especially excellent stability of the sheet resistance of the resistive layer and excellent durability of the resistive layer as taught by Yamagata; thereby rendering instant claims 1, 3-7, 9-11, 13-17 and 19-24 obvious over the teachings of Ueki in view of Cabot Corporation, Ulbrich or Haynes International, and in further view of Yamagata given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
Claims 1, 3-7, 9-11, 13-17 and 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Sawadaishi (JP2018-056562A, already of record and available as prior art under 102(a)(1)) in view of Yamagata; or alternatively, Yamagata in view of Sawadaishi.
Sawadaishi teaches a λ/4 type radio wave absorber comprising a resistive (or resistor or resistance) film, a dielectric layer, and a reflection film, in this order as in instant claim 1, wherein the resistive film is made of an alloy containing preferably 9% by weight or more of molybdenum, 40% by weight or more of nickel, and 16% by weight or more of chromium, and more particularly, an alloy containing at least 50wt% nickel, at least 10wt% chromium, and at least 11wt% molybdenum (Entire document, particularly Abstract; Paragraphs 0010-0012 and 0015; reading upon the claimed resistive film composition of instant claims 1, 5, 6, 9-11, 13-15, and 21-24; as well as the general structure of resistive film, dielectric layer and reflective layer, in the stated order, as recited in instant 1).  Sawadaishi teaches that when the resistive film is produced from an alloy containing 5% by weight or more of molybdenum, the fluctuation of the surface resistance value of the resistance film is reduced even when left in the atmosphere and that a λ/4 type electromagnetic/radio wave absorber exhibiting excellent durability can be produced (Paragraphs 0011-0012).  Sawadaishi teaches that the resistive film may be formed by a method such as sputtering (Paragraph 0016) as in the claimed invention, but does not teach that the resistive film comprises a barrier layer consisting of a “metal compound” on each surface of the resistive film as in the claimed invention.  
However, as discussed in detail above, Yamagata teaches a similar λ/4 type electromagnetic/radio wave absorber as in the teachings of Sawadaishi comprising a resistive layer A, a dielectric layer B, and an electrically conductive layer C, in the stated order, wherein Yamagata teaches that additional layers other than layers A, B, and C, may be provided in the electromagnetic wave absorber and particularly teaches the incorporation of coating layers E on each surface of the resistive layer A, wherein a coating layer between the resistive layer A and the dielectric B prevents a component in the dielectric layer B from diffusing into the resistive layer A, while a coating layer outside the resistive layer A increases the durability and weather resistance of the resistive layer A (Entire document, particularly (Col. 8, lines 56-Col. 9, line 38; Col. 11, lines 16-43; Col. 12, lines 25-31; Fig. 8).  Yamagata teaches that examples of the material of the coating layers include SiO2, SiN, Al2O3, AlN, Nb2O5, STO, and AZO (Col. 8, lines 56-Col. 9, line 38); and that when the thickness of a coating layer is in the range of 5 to 100nm, the stability of the sheet resistance of the resistive layer and the durability of the resistive layer are especially excellent; and specifically that the thickness of the coating layers E and E’ is preferably 5 to 100nm, wherein if the coating layers are too thin, there is apprehension that the effect of increasing the durability of the resistive layer A becomes poor (Col 4, lines 56-60; Col. 9, lines 1-29; Col. 11, lines 16-43, reading upon the claimed thickness as recited in instant claim 3, and also rendering the claimed thickness of instant claim 16 obvious given that the claimed 3.4 nm is sufficiently close to the preferred 5nm taught by Yamagata that one skilled in the art would reasonably expect barrier or protective properties of some degree to be provided at a thickness of 3.4 nm, thus reading upon the claimed barrier layers of instant claims 1, 3-4, 7, 16, 17, and 20).  Hence, given that Sawadaishi and Yamagata are both directed to λ/4 type electromagnetic/radio wave absorbers and both concerned with the durability and stability of the sheet resistance of the resistive layer, one having ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to provide barrier layers as taught by Yamagata on each surface of the resistive film in the invention taught by Sawadaishi to further improve durability and/or provide weather resistance to the resistive film as taught by Yamagata, thereby rendering the claimed invention as recited in instant claims 1, 3-7, 9-11, 13-17 and 20-24 obvious over the teachings of Sawadaishi in view of Yamagata given that it is prima facie obviousness to combine prior art elements according to known methods to yield predictable results.  
Alternatively, given that the only difference between the teachings of Yamagata and the claimed invention is that Yamagata utilizes a resistive film formed from ITO, while Sawadaishi specifically teaches that the above alloy containing 5% by weight or more of molybdenum, and particularly an alloy reading upon the claimed Mo, Cr, Ni alloy of instant claims 1, 5, 6, 9-11, 13-15, and 21-24, provides improvements over a resistive film formed from ITO (Entire document, particularly Paragraph 0004-0008 and 0010) including reducing fluctuation of the surface resistance value of the resistance film even when left in the atmosphere and providing excellent durability, properties also of concern with respect to Yamagata, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to replace the ITO resistive film taught by Yamagata with the above alloy resistive film taught by Sawadaishi thereby arriving at the claimed invention and rendering the claimed invention as recited in instant claims 1, 3-7, 9-11, 13-17 and 20-24 obvious over Yamagata in view of Sawadaishi, given that it is prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to use a known technique to improve similar devices in the same way.
With respect to instant claim 19, Sawadaishi discloses that suitable alloys for the resistive film may further include metals other than nickel, chromium and molybdenum, such as iron, tungsten, and silicon as recited in instant claim 19, with specific reference to suitable HASTELLOY® alloys such as C-276 reading upon the alloy as recited in instant claim 19 (Paragraphs 0014, 0017, 0019), and thus rendering the claimed invention as recited in instant claim 19 obvious over the teachings of Sawadaishi in view of Yamagata, or alternatively, Yamagata in view of Sawadaishi.
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Response to Arguments
Applicant's arguments filed 6/30/2022 have been fully considered but are moot in view of the new grounds of rejection presented above.
Any rejection from the prior office action not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 6/30/2022.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        September 10, 2022